United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS HEALTH ADMINISTRATION,
)
Kansas City, MO, Employer
)
___________________________________________ )
W.M, Appellant

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director,

Docket No. 10-2247
Issued: July 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2010 appellant filed a timely appeal from the August 26, 2010 Office of
Workers’ Compensation Programs (OWCP) schedule award decision. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over these issues.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a 25 percent permanent impairment of his right middle finger.
FACTUAL HISTORY
On July 12, 2008 appellant, then a 70-year-old plumber/journey man pipefitter, filed a
traumatic injury claim alleging that he sustained a contusion to his right hand in the performance
1

5 U.S.C. § 8101 et seq.

of duty on October 25, 2000.2 On August 29, 2008 OWCP accepted his claim for contusion of
right hand between third and fourth metacarpals. On January 28, 2009 OWCP expanded the
claim to include post-traumatic arthritis of the metacarpal joint of the right long finger.
Appellant received appropriate compensation benefits.
Appellant and the employing establishment submitted medical records noting treatment
of his right hand and middle finger since October 25, 2000.
On April 1, 2009 OWCP received appellant’s claim for a schedule award. In a letter
dated April 3, 2009, it requested that he provide an impairment rating from his treating physician
utilizing the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(A.M.A., Guides) (hereinafter) (6th ed. 2008). On April 27, 2009 appellant requested that OWCP
arrange for an evaluation of his right hand.
In a June 7, 2009 report, OWCP’s medical adviser noted appellant’s history of injury and
treatment and utilized the A.M.A., Guides. He referred to Table 15-33 and determined that the
rating for a wrist contusion or crush injury with healed minor soft tissue or skin injury with no
significant symptoms or signs at maximum medical improvement was equal to zero percent.
OWCP’s medical adviser explained that appellant did not have ratable impairment for this
condition. Additionally, he explained that a rating for osteoarthritis according to Table 15-2,4 the
Digit Regional Grid would result in a 25 percent impairment of the digit. The medical adviser
noted that for metacarpophalangeal (MCP) dislocation or sprain from class 2 for greater than 20
degrees instability as the default value, as well as the D and E levels was 25 percent of the digit.
He further noted that the QuickDash method would not apply to digits.5 OWCP’s medical
adviser opined that appellant had a 25 percent permanent impairment of the right long middle
finger.
In an August 24, 2009 decision, OWCP granted appellant a schedule award for
25 percent permanent impairment of the right middle finger. The award covered a period of
7.5 weeks from October 19 to December 10, 2007.
On February 5, 2010 Dr. Brian Duncan, a Board-certified surgeon, performed an
authorized right middle finger MCP silastic arthroplasty.
On May 21, 2010 appellant contacted OWCP and requested an increased schedule award.
In a letter of the same date, OWCP advised him that additional evidence of impairment was
required to support his claim for an increased award.

2

The record also contains a July 1, 2002 occupational disease claim for right hand contusion that was first noted
on May 15, 2000.
3

A.M.A., Guides 395.

4

Id. at 393.

5

Id. at 482.

2

In a June 23, 2010 report, Dr. Duncan examined appellant’s right hand and determined
his wound was healed, there was no erythema or signs of infection. He advised that appellant
had approximately 60 degrees of flexion.
In an August 22, 2010 report, OWCP’s medical adviser noted appellant’s history of
injury and treatment and utilized the A.M.A., Guides. He noted appellant’s February 5, 2010
surgery and noted Dr. Duncan’s postsurgical finding of range of motion was from full extension
to approximately 60 degrees of flexion. The medical adviser referred to Table 15-26 and found
class 2 for arthroplasty of the MCP joint with residual symptoms, consistent objective findings,
functional loss with normal motion, the impairment rating can range from 16 to 24 percent with
the default value being 20 percent. He explained that appellant’s range of motion was reported
to be from full extension to approximately 60 degrees of full flexion. The medical adviser noted
that according to Table 15-31,7 the impairment rating for flexion was equal to 19 percent of the
digit and the impairment rating for full extension would be 0 percent. OWCP’s medical adviser
explained the default value would be equal to 20 percent of the digits. He advised that if the
grade E value, 24 percent, under Table 15-2 was taken into consideration, it would be less than
the 25 percent right middle finger schedule award that appellant received on June 7, 2009.
Additionally, the medical adviser noted that the previous schedule award exceeded the
impairment rating that could be processed for the MCP finger arthrodesis or for the range of
motion limitation demonstrated in the June 23, 2010 report. He opined that the current
impairment could not exceed 24 percent. Appellant’s impairment rating did not exceed the
previous schedule award. The medical adviser concluded that no additional impairment was
warranted.
By decision dated August 26, 2010, OWCP denied appellant’s claim for an additional
schedule award. It found that the medical evidence did not support an increase in impairment
already compensated.
LEGAL PRECEDENT
The schedule award provision of FECA8 and its implementing federal regulations,9 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted

6

Id. at 394.

7

Id. at 470.

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

3

the A.M.A., Guides as the uniform standard applicable to all claimants.10 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.11
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).12 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).13
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.14
ANALYSIS
OWCP accepted that appellant sustained a contusion of the right hand between third and
fourth metacarpals. On January 28, 2009 it expanded the claim to include post-traumatic arthritis
of the metacarpal joint of the right long finger. In an August 24, 2009 decision, OWCP granted
appellant a schedule award for 25 percent permanent impairment of the right middle finger. On
February 5 2010 appellant underwent a right middle finger MCP silastic arthroplasty. He
subsequently claimed entitlement to increased schedule award compensation.
OWCP received the June 23, 2010 report of Dr. Duncan. However, Dr. Duncan merely
determined that appellant’s wound had healed and provided range of motion findings. He did
not provide a recommendation with regard to appellant’s permanent impairment under the
A.M.A., Guides. It is well established that, when the examining physician does not provide an
estimate of impairment conforming to the proper edition of the A.M.A., Guides, OWCP may rely
on the impairment rating provided by OWCP’s medical adviser.15
OWCP’s medical adviser reviewed Dr. Duncan’s report and rated appellant’s impairment
to determine the highest rating possible. If more than one diagnosis can be used, the highest
causally related impairment should be used.16 For example, Dr. Duncan referred to Table 15-31
of the sixth edition of the A.M.A., Guides for finger range of motion.17 He determined that range
10

Id. at § 10.404(a).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
12

A.M.A., Guides at 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

13

Id. at 521.

14

See Federal (FECA) Procedure Manual, supra note 11 at Chapter 2.808.6(d) (August 2002).

15

See J.Q., 59 ECAB 366 (2008).

16

A.M.A., Guides 389.

17

Id. at 470.

4

of motion for flexion was from full extension to 60 degrees, which correlated to 19 percent of the
digit and 0 percent full extension.
Dr. Duncan properly referred to Table 15-2 for the arthroplasty of the MCP joint and
determined that for a class 2 arthroplasty of the MCP joint with residual symptoms, consistent
objective findings, functional loss with normal motion, the impairment rating ranged from 16 to
24 percent with the default value being 20 percent.18 OWCP’s medical adviser properly
explained that even if the highest value, the grade E value, were utilized, it would be less than
the 25 percent right middle finger schedule award that appellant received on June 7, 2009. Thus,
he opined that the current entitlement to an award could not exceed 24 percent. OWCP’s
medical adviser opined that no additional impairment was warranted.
The Board finds that OWCP’s medical adviser’s August 22, 2010 report correctly applies
Dr. Duncan’s findings to the A.M.A., Guides and establishes with a through explanation, that
appellant has no more than a 25 percent permanent impairment of the right middle finger under
the sixth edition of the A.M.A., Guides. There is no other medical evidence of record supporting
any greater impairment pursuant to the A.M.A., Guides.
On appeal, appellant contends that the injury has made it harder to perform his duties as a
journeyman pipe fitter. The Board notes that the evidence does not currently support entitlement
to a greater award. Furthermore, factors such as employability or limitations on daily activities
have no bearing on the calculation of impairment.19
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he has
more than a 25 percent permanent impairment of his right middle finger.

18

Id. at 394.

19

J.H., Docket No. 08-2432 (issued June 15, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 26, 2010 is affirmed.
Issued: July 18, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

